Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered May 31, 2006, convicting defendant, upon his plea of guilty, of forgery in the second degree, and sentencing him to a term of 90 days, unanimously affirmed.
Since defendant did not move to withdraw his guilty plea, and since this case does not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662 [1988]), his challenge to the validity of the plea is unpreserved and we decline to review it in the interest of justice. Concur— Lippman, EJ., Gonzalez, Sweeny, Catterson and DeGrasse, JJ.